       Case 2:19-cv-03563-SPL Document 40 Filed 04/19/21 Page 1 of 2




 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
      Stillwell Madison LLC,                      )    No. CV-19-03563-PHX-SPL
 9                                                )
                                                  )
10                      Plaintiff,                )    ORDER
                                                  )
11    vs.                                         )
                                                  )
12                                                )
      Girardi & Keese, et al.,                    )
13                                                )
                        Defendants.               )
14                                                )
                                                  )
15
16          On April 7, 2021, Plaintiff filed a Motion to Continue Stay (Doc. 39) pending
17   resolution of the claims against Defendants in the U.S. Bankruptcy Court for the Central
18   District of California. See In re Thomas Vincent Girardi, 2:20-bk-21020-BR (“Girardi
19   Action”); In re Girardi Keese, 2:20-bk-21022-BR (“GK Action”). Pursuant to the motion,
20   the § 341(a) meeting of creditors has been continued to May 18, 2021 in the GK Action
21   and to June 18, 2021 in the Girardi Action. In addition, the court in the GK Action has
22   extended the deadline for the trustee to file the schedules and statement of affairs by August
23   24, 2021, and no proof of claim deadline has been set in either action. In light of those
24   proceedings, Plaintiff does not anticipate its claims will be resolved before December 1,
25   2021, and as a result, requests a continuance of the stay until that time. Good cause
26   appearing,
27          IT IS ORDERED that the Motion to Continue Stay (Doc. 39) is granted.
28          IT IS FURTHER ORDERED that this action is stayed but shall be dismissed
       Case 2:19-cv-03563-SPL Document 40 Filed 04/19/21 Page 2 of 2




 1   without further notice on December 1, 2021, unless prior thereto, a motion to continue the
 2   stay is filed or the Court is advised that the bankruptcy stay has been lifted and counsel are
 3   ready to proceed with this case.
 4          Dated this 19th day of April, 2021.
 5
 6                                                     Honorable Steven P. Logan
                                                       United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
